Citation Nr: 1145650	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a stab wound to the upper right extremity.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 until July 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The Veteran was afforded a video hearing in July 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  The record was held open pending the submission of additional evidence, however none was submitted.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, to include PTSD attributable to service.

2.  A right upper extremity injury was acute and resolved without residuals prior to separation.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 5103(a), 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.159, 3.304 (2011).

2.  A chronic upper right extremity disability was not incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim for service connection for PTSD is related to in-service personal assault.  In such cases, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  VA will not deny such a claim without providing notice that records other than service department records, and evidence of changes in behavior, can be used to provide credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(3); Gallegos v. Peake, 22 Vet. App. 329 (2008).  The RO complied with this requirement. The statement of the case issued in March 2010 included a description of possible sources of information and evidence such as police reports or medical treatment records for assault, and thus placed the Veteran on notice to submit such evidence if in his possession.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA's duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in April and October 2008 and the March 2010 statement of the case; fully addressing all notice elements.  The documents informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a supplemental statement of the case in May 2011.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

In some circumstances, VA's duty to assist includes requesting verification of alleged stressors through the U.S. Army & Joint Services Records Research Center (JSRRC).  The Board notes that JSRRC researches Army, Navy, Air Force, and Coast Guard records containing historical information on individual units within these branches of service, as well as some personnel records, as they relate to the stressful events described by veterans seeking service connection for PTSD.  JSRRC provides VA with a summary of its findings.  Such a request, however, requires more than a report of anecdotal events or experiences.  Not every event that occurs during the course of an individual's service is recorded, and service records rarely chronicle specific experiences of individual service members.

The appellant has asked that VA acquire records relating to one or multiple courts martial of a specific veteran, P.L., against whom the appellant claims to have testified during service - he states that such records could help to corroborate his alleged in-service stressor.  In February 2011, VA contacted the Veteran to get more information regarding the date and location of P.L.'s court martial.  The Veteran was unable to provide enough information for VA to conduct a search, and in fact he questioned whether P.L. was the correct name.  VA cannot conduct a search to verify an event without at least some information from the Veteran regarding a specific location and/or date of the event.  The Board notes that VA's duty to assist in the development of a claim is not a one-way street or blind alley.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, the Veteran has been unable or unwilling to cooperate, and given VA's efforts to day referral for additional development of this matter is not warranted.

Service records have been obtained, as have Social Security Administration records and records of private and VA treatment.  Furthermore, the Veteran was afforded a VA psychological examination in March 2009, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, was an appropriately competent clinician to comment on the Veteran's claimed PTSD, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Veteran has not been afforded an examination relating to residuals of a bayonet wound to the upper right extremity.  Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the stand tad of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the service treatment records indicate in March 1975 that the Veteran broke down a bathroom door using his right fist.  Radiographic imaging revealed a fracture to the distal end of the fifth proximal phalanx.  Subsequently, however, on separation examination in December 1976, the Veteran's upper extremities were normal and he denied any painful joints.  Thus, the evidence indicates that any injury incurred to the right hand healed without residuals.  To the extent that he claims a bayonet wound to the elbow area, we reject that the incident happened.  To the extent that he has post service scarring to the elbow area, the evidence on file is already adequate.  Consequently, a VA examination as to the etiology of the claimed upper right extremity disability is not warranted, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Veterans are entitled to compensation from VA for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 

Regarding the question of the occurrence of an in-service stressor to support the diagnosis of post-traumatic stress disorder, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy. Gaines v. West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such a case, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran has not alleged that the claimed disabilities, including PTSD, were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application, nor are the recently amended provisions of 38 C.F.R. § 3.304(f)(3) (2011).

Before analyzing the facts of this case, the Board notes that the Court of Appeals for Veterans Claims has held that a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Factual Background

Service treatment records indicate that in February 1975 the Veteran presented with complaints of recurrent disturbing dreams and daytime hallucinations.  These hallucinations occurred when he was alone, daydreaming, or about to fall asleep.  The evaluator's impression was that the Veteran was "intense, somewhat hysterical," and sought attention through "feats of bravado either real or imagined."  The hallucinations described were typically hysterical and not indicative of organic psychosis or schizophrenia.

In March 1975, the Veteran reported having broken down a bathroom door with his right fist.  He had pain with reduced range of motion and edema.  There was slight discoloration around the fourth and fifth digits.  Radiographic imaging revealed fracture of the distal end of the fifth proximal phalanx.

Personnel records indicate that in January 1975 and August 1976 the Veteran was absent without leave.  In November 1976, drug charges under the Uniform Code of Military Justice, 64 Stat. 109, 10 U.S.C.A. Chapter 47, were brought against the Veteran and he was informed that further drug-related offenses could result in administrative discharge.  

On discharge examination in December 1976, the Veteran denied any history of depression, excessive worry, loss of memory, and nervous troubles.  He also denied having ever been treated for a mental condition.  He did, however, endorse a history of frequent trouble sleeping.  Examination revealed the Veteran's upper extremities, as well as his spine and other musculoskeletal systems were normal.  Additionally, the Veteran was psychiatrically and neurologically normal.

A January 1977 notation indicates that the Veteran was being involuntarily separated from service, and his DD-214 reflects that he was discharged under honorable conditions.

After separation in July 1977, the Veteran was seen in June 1980 when he and his wife reported a three week history of behavioral changes including irritability, depression, and thoughts that his wife was having extramarital affairs.  The report of treatment indicates that the Veteran had graduated from police academy in spring of that year and had worked for seven weeks before he "resigned or was fired."  He described what happened as a matter of "black-balling or perhaps racial overtures/discrimination."  Another report in June 1980 indicated that the Veteran had chronic right frontal sinusitis with possible erosion into the right frontal lobe area with subsequent neurologic and personality changes.

In February 1981 the Veteran related a history involving difficulty with authority, drug and alcohol abuse, difficulty holding a job, aggressiveness, impulsivity, and "talked at some length as to how he 'conned' his way through the Navy."  The evaluator opined that the Veteran did not appear to be psychotic, and was best described as having an antisocial personality disorder.  Another treatment record from the same date indicated that the Veteran had some sociopathic characteristics and it was felt that he probably had passive-aggressive personality disorder.

In September 2005 a letter was sent from a private physician listing all of the Veteran's diagnoses and the dates of diagnosis.  Listed were major depression, adjustment disorder, and depressive disorder.  PTSD was not indicated. 

In February 2008 the Veteran stated that he had been serving with the Navy aboard the USS Oriskany when he overheard shipmates planning the murder of a lieutenant commanders.  He also had knowledge that one of these shipmates, P.L., had been selling heroin aboard ship.  The Veteran alleges that he informed the Naval Investigative Service (NIS) about the murder plans and the sale of heroin, and that he was subsequently asked to make an undercover purchase of heroin on behalf of NIS.  P.L. was arrested and taken to Subic Bay Naval Base in the Philippines to await court martial proceedings - the Veteran was transferred to the same facility so as to provide testimony against P.L.  The Veteran alleges that he was walking down a hall when he ran into P.L. who, for reasons the Veteran could not explain, was not confined.  P.L. accused the Veteran of having served as an informant to NIS.  The Veteran then alleges a series of encounters ashore and on board several different Navy ships, during which he was physically assaulted for having been an informant.  During one of these encounters a knife, which he described as a butterfly knife, was used to stab his right hand.  Though he needed stitches to address the wound he "took care of it [him]self."  For fear of his life, the Veteran states the he "hid in the jungles" to protect himself, and it was for this reason that he was absent without leave on several occasions.  The Veteran was charged twice with drug-related offenses.  On one occasion others around him had been smoking marijuana and he was implicated; on the other occasion marijuana seeds were spread by another individual onto his bunk.

A June 2008 treatment note from Dr. S.A.R. indicates that the Veteran requested him to draft a letter regarding his treatment and the etiology of PTSD.  In this notation, Dr. S.A.R. records that he had been seeing the Veteran for seven years.  A June 2008 letter from Dr. S.A.R. stated that the Veteran had been under his care since 1996 and that he carried diagnoses of PTSD and major depression secondary to his military experiences in Vietnam.  In July 2008, Dr. S.A.R. submitted a second, essentially identical, letter.

In August 2008 the Veteran underwent a PTSD assessment during which he reported physical abuses and assaults from other sailors.  The evaluating clinical psychologist diagnosed the Veteran has having PTSD due both to childhood and in-service experiences.

A September 2008 letter from Dr. J.P.C. indicated that the Veteran had been seen by him in August 2008 relating to what the Veteran described as a bayonet stab injury.  Magnetic resonance imagining revealed evidence of lacerations of a number of muscles with distal migration of the muscle bellies.  Based on his examination of the Veteran, Dr. J.P.C. concluded that difficulties the Veteran is having with his elbow are related to a stab injury he incurred 30 years prior.

A November 2008 treatment record indicates that the Veteran reported a history of stab wounds about the right elbow having occurred 30 years prior, during the Vietnam War.  He had chronic difficulty with paresthesias and numbness radiating from the elbow distally into the fourth and fifth fingers, as well as gripping weakness.  The impression was that the Veteran had sustained a trauma to the medial aspect of the elbow with damage to the ulnar nerve and development of cubital tunnel syndrome.

On March 2009 VA examination the Veteran endorsed a history of having used alcohol since the seventh grade, and using marijuana beginning at the age of thirteen.  He had also used cocaine, tuinal, seconal, Quaaludes, Lysergic acid diethylamide (LSD) and heroin, but his last illicit drug use was ten years prior.  Following mental status examination, the examiner determined that there were no signs or symptoms of psychosis or organic brain syndrome.  He went on to conclude that there was no PTSD, major depressive disorder, or generalized anxiety disorder.  Rather, the Veteran's alcohol abuse tended to mimic depression and other major psychiatric disorders.  It was at least as likely as not that these symptoms would clear when the Veteran ceased drinking alcohol.  The examiner also diagnosed personality disorder, not otherwise specified, with antisocial and borderline features.  To that end, the examiner noted a long history of disrespect for social and legal norms, irritability, lack of remorse, and limited empathy for others. 

A July 2009 letter from F.M.D. stated that the Veteran had signs of both PTSD and bipolar disorder.

In a February 2010 letter, the Veteran stated that he had worked with NIS as a "confidential informant" regarding a heroin ring from 1974 until 1976.  He stated that he was attacked when other sailors aboard ship discovered that he was acting as an informant, and at one point was stabbed in the right arm by a bayonet.  The Veteran contended that his service records were "washed" of any information relating to his actions as an informant.

A May 2010 letter from Dr. S.A.R. states that since October 2009 the Veteran had stopped using alcohol and maintained compliance with his pharmaceutical regime, however he continued to have nightmares, flashbacks and other symptoms of PTSD.  Of particular note is that the Veteran's nightmares revolved around an event in which he was attacked by a group of African Americans and stabbed with a bayonet.  In recounting this incident, the Veteran told Dr. S.A.R. that he brought his right arm up to block the blade, and that he was subsequently treated in a Philippine hospital.  Dr. S.A.R. reached the conclusion that the Veteran now had severe PTSD with depression and anxiety, and his PTSD is the direct result of his military experience.

In a May 2010 letter to VA, the Veteran stated that he was treated for a stab wound in 1975 at Olongapo City Clinic, Philippines.  He said that after the stabbing, NIS took him to a small base outside of Olongapo where he was left for three weeks without his personnel file or any change of clothing.  The Veteran also reiterated his belief that drugs were planted "in key places around [his] sleeping quarters" by his attackers to frame him for a drug offense.

A VA treatment record from May 2010 includes a diagnosis of bipolar disorder but not of any other psychiatric disability.  However treatment notes state that he has PTSD symptoms as a result of service.

During his July 2011 video hearing before the undersigned, the Veteran recounted his alleged in-service stressor, stating that while lying in his bunk he had overheard a group of sailors discussing murdering his division commander.  After reporting the incident to NIS, he was first attacked while aboard ship in 1975, and his attackers attempted to throw him overboard.  He conducted an undercover purchase of heroine on behalf of NIS and was transferred to Olongapo City to testify against P.L., the sailor from whom he had purchased the heroine.  While in Olongapo City, he encountered P.L., who was not confined, and was subsequently attacked by a group of service members.  During the attack, was stabbed by a bayonet in the arm and went to a clinic in Olongapo City for treatment and stitches.  

The Veteran stated that after leaving active duty, he was a police officer, doing undercover narcotics work for six years.  The undersigned asked the Veteran to submit the report of physical examination on entrance into the police force; however the Veteran said that there was no physical examination.  The undersigned told the Veteran that he found it "highly unlikely" that a physically demanding job such as that of a police officer would not have a minimum physical examination report.  The Veteran made assurance that he would attempt to acquire such a report, and the records was held open for 30 days in anticipation of the submission of additional evidence.  No additional evidence was submitted by the Veteran.

Based on the service treatment records, the Veteran had one in-service treatment relating to the right hand, and a single complaint of hallucinations not indicative of psychosis.  On separation, the Veteran's upper extremities were normal and he was normal psychiatrically.  Put another way, no chronic disability was incurred during active duty.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Psychiatric Disorder to include PTSD

As stated above, when establishing service connection for PTSD due to an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  In this case, the record includes in-service records of absences without leave, drug-related charges, and an involuntary discharge from service.  However, the mere presence of such evidence does not, on its own, verify the alleged in-service stressor events.

In 1975 the Veteran endorsed visual, auditory, and tactile hallucinations that typically occurred when he was alone, daydreaming, or about to fall asleep.  It is noteworthy that 1975 is the year that the Veteran claims to have overheard persons plotting to murder another sailor, and that such a conversation was heard while he was lying down in his bunk.  Also of note is the evaluator's conclusion that the Veteran had a tendency to seek attention through "feats of bravado either real or imagined," (emphases added).  This comment by a professional establishes that the appellant has a long history of being viewed as an unreliable historian.  This Veterans Law Judge, after reviewing the record and observing the appellant reaches the same conclusion; the appellant is not reliable and not credible.

In recounting the events which transpired during his service, the Veteran has been remarkably inconsistent and has endorsed events which are patently incredible.  For example, in spite of having been arrested on a narcotics-related charge, the Veteran has stated that fellow sailor P.L. was not confined prior to his court martial proceedings, and he was allowed to move about freely.  He has also claimed that drug-related charges brought against him were without merit, and that he had been framed.  Without any evidence to corroborate either of these allegations, the Board finds their incredible nature to be evidence enough to call them into question.

Further detracting from the Veteran's credibility, during his hearing he stated that his motivation for helping NIS to track down an aboard-ship heroin dealer was because he "hate[s] drugs."  Yet in March 2009 he endorsed a history of marijuana, cocaine, tuinal, seconal, Quaaludes, LSD and heroin use.  He further stated during his hearing that he had been an undercover narcotics police officer for six years after service.  A review of the record, however, shows that in June 1980 he stated that he "resigned or was fired" from employment as a police officer after only seven weeks.

Finally, although he now states that psychological troubles began during service, he denied any history of depression, excessive worry, loss of memory, and nervous troubles on discharge examination in December 1976, and the medical evaluation showed him to be psychologically normal.  

In total, the Board finds that the lack of credibility of the Veteran can only be described as profound and overwhelming.

The Board has been presented with numerous and inconsistent reports from medical professionals relating to the Veteran's mental health.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Statements from Dr. S.A.R. indicate that he has been treating the Veteran since 1996 and that he believes the Veteran's PTSD is related to service.  He has also diagnosed the claimant with major depression due to service, and in a separate letter stated that the Veteran had PTSD with depression and anxiety (but did not offer a diagnosis of major depression).  The Board legitimately questions the statements of Dr. S.A.R. for numerous reasons.  Initially, he offered no rationale for the change in diagnosis from PTSD and major depression, to PTSD with depression and anxiety.  Additionally, any diagnoses that Dr. S.A.R. has made based on the Veteran's reports  of in-service events are inherently of no probative value given the Veteran's proven record as an inconsistent and unreliable historian.  Finally, we note that although Dr. S.A.R. has stated that he has been treating the claimant since 1996, in May 2010 the Veteran alleged that the doctor destroyed all treatment records prior to 2005 when he moved offices in 2008.  This too the Board finds to be incredible.

Of record are several diagnoses which have related any one of a number of different psychiatric disorders to service.  These diagnose were all made based on the Veteran's reported in-service history which has been found to be entirely not credible.

The Board has also considered the provisions of 38 U.S.C.A. § 3.304(f)(5) which state that where a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

Here there is evidence of requests for a transfers to another military duty assignments; deterioration in work performance; substance abuse problems; and citations for being absent without leave.  However, within the context of the entire claims file, the Board simply does not accept that these indicators point to an in-service stressor event in the form of a personal assault.  In February 1981, four years after separation, the Veteran willingly reported to a treating physician that he "conned" his way through the Navy.  Given the evidence before this body, we conclude that the appellant is a remarkably incredible historian and that the assault did not take place.  Since the event (claimed stressors) did not happen, it necessarily follows that the event cannot be corroborated.

In sum, there is no credible evidence of any of the alleged stressors or an in-service etiology of a current psychiatric disorder.  The evidence shows that the Veteran was psychiatrically normal on separation, and the Board concludes that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Residuals of an Upper Extremity Bayonet Wound

In the above discussion the Board has gone to great lengths to show that the Veteran has been a systemically inaccurate and inconsistent historian.  With regard to his claim of an in-service stabbing, the same is also true.

In his February 2008 statement to VA regarding an in-service stabbing, the Veteran relayed that he was attacked with a butterfly knife and was stabbed in the right hand.  He says that he then "took care of it [him]self" before hiding in the jungle for protection.  In May 2010, however, he stated that he was treated for the stab wound at the Olongapo City Clinic.  Furthermore in numerous statements, including in testimony before the undersigned, the Veteran stated that he was stabbed with a bayonet and that the stab injury was to the right elbow.  Finally, in July 2011 he stated that the stab wound required stitches to close.

Ignoring the inconsistencies in describing the location of the wound or the weapon with which the wound was inflicted, the Board is struck by the fact that in spite of requiring stitches to suture the wound, on separation examination in December 1976 there was no abnormality of the upper extremities.  While true that the examination report indicates some abnormality with regard to "identifying body marks, scars, tattoos," there is absolutely no indication regarding the specifics of such abnormality.

There is a documented 1975 right hand injury from the Veteran breaking down a bathroom door.  He had pain with reduced range of motion and edema.  There was slight discoloration around the fourth and fifth digits, and radiographic imaging revealed fracture of the distal end of the fifth proximal phalanx.  Given the normal discharge examination in 1976, however, the Board finds that any right hand injury resolved without chronic residuals prior to separation.

An August 2008 letter from Dr. J.P.C. states that the Veteran described a bayonet stab injury 30 years prior.  Dr. J.P.C. subsequently indicates that the Veteran's current right elbow-related difficulties were related to this injury.  In considering this statement, the Board notes that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although Dr. J.P.C. notes a reported 30 year-old right elbow wound, there is no evidence, other than the Veteran's noncredible reports, to confirm such an event.

In conclusion, the Board finds that the Veteran was not stabbed nor did he otherwise incur a permanent up right extremity disability during service.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for residuals of an upper right extremity stab wound is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


